 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                         No. 2:17-cv-2327 JAM AC P
12                         Plaintiff,
13            v.                                         ORDER
14    TRACIE OLSON, et al.,
15                         Defendants.
16

17           Plaintiff has filed a motion to appear in which he requests to be transported to each court

18   date, including trial. ECF No. 33. Plaintiff’s motion is premature because there are currently no

19   hearings or trial scheduled. In the event that the case goes to trial, an order for transportation will

20   be issued if plaintiff is still incarcerated.

21           Accordingly, IT IS HEREBY ORDERED that the motion to appear (ECF No. 33) is

22   DENIED.

23   DATED: October 30, 2018

24

25

26

27

28
